Citation Nr: 0802925	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  04-42 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an eye disorder 
secondary to service-connected diabetes mellitus, to include 
diabetic retinopathy, cataracts, dry eye, and a pterygium of 
the left eye.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1971.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 2004 decision by the RO 
which, in part, denied service connection for hypertension 
and diabetic retinopathy, both claimed as secondary to 
service-connected diabetes mellitus.  A personal hearing 
before a decision review officer at the RO was held in 
February 2005.  

In November 2006, the Board denied service connection for 
hypertension and remanded the eye claim for examination of 
the veteran and a medical opinion.  The remand noted that the 
veteran had not actually claimed service connection for 
diabetic retinopathy, but, rather, claimed that his current 
eye problems, cataracts, dry eye, and a pterygium of the left 
eye, were related to his service-connected diabetes mellitus.  
The issue has been restated to reflect this claim.  The eye 
claim was remanded for a medical examination and opinion.  
The required development has been accomplished and the Board 
proceeds with its review of the appeal.  


FINDINGS OF FACT

The veteran does not have an eye disorder, to include 
diabetic retinopathy, cataracts, dry eye, and a pterygium of 
the left eye, related to his active military service or 
secondary to diabetes mellitus or other service-connected 
disability; and a neurologic eye impairment was not 
manifested within the first post service year.  


CONCLUSION OF LAW

An eye disorder, to include diabetic retinopathy, cataracts, 
dry eye, and a pterygium of the left eye was not incurred in 
or aggravated by active military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in September 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter in February 2004.  The letter 
informed the veteran of what evidence was required to 
substantiate his claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
not specifically asked to submit any and all evidence in his 
possession, but he was told that it was ultimately his 
responsibility to support his claim with evidence.  This 
would have alerted a reasonable person to submit any evidence 
available.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the notice provided in 
September 2003 did not address either the rating criteria or 
effective date provisions that are pertinent to the veteran's 
claim.  That information was sent to the veteran in November 
2006 and again in August 2007.  The delay was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records and the veteran has been afforded a VA examination, 
with a medical opinion being rendered.  He was afforded an 
opportunity to testify at a hearing before a decision review 
officer at the RO and the transcript of that hearing is in 
evidence.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In order to establish service connection on a direct basis, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2007); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The veteran has not asserted that his eye disorders began in 
service; however, Board must review all issues which are 
reasonably raised by the record.  See Solomon v. Brown, 6 
Vet. App. 396, 400 (1994); Myers v. Derwinski, 1 Vet. App. 
127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  Thus, the Board has reviewed the entire record.  
There is no evidence of any of the claimed eye disorders in 
service, or any relevant disease or injury.  When he was 
examined for release from service, in May 1971, his visual 
acuity was 20/20 in each eye and examinations of his eyes, 
including ophthalmoscopic findings were normal.  There is no 
adequately documented lay or medical evidence of a continuity 
of symptomatology.  There is no medical opinion linking a 
current disability to service.  The normal findings on 
separation examination and the passage of many years without 
any medically documented eye symptoms provides a 
preponderance of evidence against direct service connection 
of the veteran's current eye disorders.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Eye disorders related to organic disease of the nervous 
system may be presumed to have been incurred during active 
military service if manifest to a degree of 10 percent within 
the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, the presumption does not apply 
because there is no competent evidence of a neurologic eye 
disorder in the first year after the veteran completed his 
active service.  

Also, it should be noted that refractive error of the eye is 
not a disease or injury within the meaning of the laws and 
regulations providing compensation benefits.  That is, 
service connection can not be granted for refractive error.  
38 C.F.R. §§ 3.303(c), 4.9 (2007).  

The veteran primarily contends that his current eye disorders 
are caused by his service-connected diabetes mellitus.  
Service connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection requires competent medical evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  A veteran's own conclusion, 
stated in support of his claim, that his present disability 
is secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2004); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In this case, review of the file does not disclose any 
competent medical evidence diagnosing any eye disorders as a 
secondary to the service-connected diabetes.  To the 
contrary, there are several opinions to the effect that the 
veteran does not have any diabetic eye pathology.   

The report of the June 2004 ophthalmic examination shows the 
veteran's reports of sun sensitivity and dry eye symptoms 
were considered.  His visual acuity was examined and found to 
be 20/25, correctible to 20/20, in each eye.  The corneas 
were clear.  A nasal pterygium was noted on the left eye.  
Visual angles were open.   The irises had no apparent 
abnormality.  The lens had a trace of nuclear sclerosis.  The 
maculae were smooth.  The fundi were flat and intact, without 
diabetic retinopathy.  The assessment noted the veteran's 
type 2 diabetes mellitus and concluded that there were "no 
apparent ocular signs of diabetic pathology."  It is 
important to note that the assessment was not limited to 
diabetic retinopathy, but reported no evidence of any 
"diabetic pathology."  The assessment also included very 
dry eye, pterygium of the left eye, refractive error and 
intermediate blurring.  

VA clinical notes document an ophthalmology consult, in 
August 2004, for a left eye pterygium.  The veteran reported 
intermittent episodes of symptoms including pain and redness.  
He used tear drops once a day.  His medical history was noted 
to include diabetes.  His medications were reviewed.  Visual 
acuity was 20/25 in each eye.  Examination revealed 
dermatochalasis at both eyes.  There was mild anterior and 
posterior blepharitis.  The right eye had pinguecula nasally 
and temporally.  The left eye had pinguecula temporally and 
pterygium nasally.  There were a few punctuate spots on 
Bengal rose staining.  There was mild thinning at the 
pterygium-corneal interface, which was 90 percent normal.  
Both corneas were clear without stain.  The anterior chambers 
were dilated and quiet.  The irises were round and reactive.  
The lens had some nuclear sclerosis.  The assessment was a 
pterygium of the left eye.  The plan was to observe it.  He 
would also be followed for immature cataracts.  Diabetes was 
noted, without any eye findings being associated with it.  

At his February 2005 hearing before a decision review officer 
at the RO, the veteran testified of the abnormalities noted 
on his eye examinations and of their treatment.  He expressed 
his frustration that his eye examiners would not give him a 
written statement linking his eye problems to his diabetes.   

The veteran had another ophthalmic examination in December 
2006.  It was noted that the veteran was wearing spectacles 
and that he used artificial tears for temporary relief of 
ocular dryness symptoms.  It was also noted that he had 
insulin dependent type 2 diabetes mellitus.  Distant vision 
was correctable to 20/30 and 20/25.  Near vision was 
correctible to 20/20 with bifocals.  The pupils reacted 
positively.  There was no relative afferent papillary defect.  
The veteran had dermatochalasis, mild infection of the 
ectropion (worse temporally) in both eyes, and a small 
papilloma temporally on the left upper eye lid.  The 
conjunctivae had mild pingueculae nasal and temporal, and 
there was a trace of diffuse hyperemia of both eyes.  The 
corneas showed 1+ arcus senilus, without staining, 
bilaterally.  There was a 2.0 millimeter nasal pterygium in 
the left eye only.  The irises of both eyes were intact.  
Both lens had a trace of nuclear sclerosis.  The vitreous was 
clear in both eyes.  The maculae were clear, with no 
background diabetic retinopathy in either eye.  Vessels were 
within normal in both eyes.  The assessment was insulin 
dependent type 2 diabetes mellitus with no diabetic 
retinopathy of both eyes.  The assessment also included dry 
eyes, no keratitis of both eyes, symptoms mostly alleviated 
by artificial tears but exacerbated by infected lid 
ectropion; 2.0 millimeter nasal pterygium of the left eye; 
and refractive error.  

In an addendum prepared in July 2007, the VA eye examiner 
noted the need for an opinion as to whether any eye disorder 
was related to the veteran's diabetes mellitus.  The 
veteran's history was reviewed.  The best corrected visual 
acuity was 20/20, bilaterally.  Pupillary assessment was 
unremarkable.  Slit lamp examination revealed mild infected 
lid ectropion, bilaterally, and a 2 millimeter nasal 
pterygium of the left eye.  Intraocular pressures were within 
normal limits.  Fundus examination was unremarkable; 
specifically, no diabetic retinopathy was noted in either 
eye.  The assessment was insulin dependent type 2 diabetes 
mellitus, with no diabetic retinopathy in either eye; dry 
eyes with no keratitis in either eye; a 2.0 millimeter nasal 
pterygium of the left eye; and refractive error.  The 
examiner commented that the veteran manifested no diabetic 
retinopathy at that time.  His best corrected visual acuity 
was 20/20 in both eyes.  The only eye disorder noted at that 
time was a pterygium of the left eye; however it was believed 
to be a sunlight exposure phenomenon and was not related to 
the veteran's diabetes mellitus.  

Conclusion  

As discussed above, there is no evidence of a relevant 
disease or injury in service and no competent evidence to 
connect a current eye disorder to service.  The findings of 
the separation examination and the passage of many years 
since active service provide a preponderance of evidence 
against direct or primary service connection.  

As a lay witness, the veteran's belief that his eye problems 
are connected to his service-connected diabetes mellitus is 
not competent evidence.  Secondary service connection 
requires a competent medical opinion linking medical 
conditions.  In this case, the veteran has related his 
frustration that his doctors would not provide such evidence.  
It appears that they would not because they could not 
medically link the veteran's eye disorders to his diabetes.  
VA has obtained the veteran's treatment records, had him 
examined, and obtained a medical opinion.  This evidence is 
to the effect that there is no connection between the 
veteran's eye disorders and his diabetes mellitus.  Weighing 
the evidence, the Board finds there is no competent medical 
evidence supporting a connection, while there are several 
competent medical reports against a connection.  These 
medical reports form a preponderance of evidence against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for an eye disorder secondary to service-
connected diabetes mellitus, to include diabetic retinopathy, 
cataracts, dry eye, and a pterygium of the left eye is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


